Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The Examiner has acknowledged that claims 1-3, 6, 8, 12-14, and 17-20 are amended.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teddi Maranzano (Reg. # 73419), on 11/10/2021. The double brackets around characters shows deletions and underlined characters shows insertions. The application has been amended as follows:
In the Claims.
1. (Currently Amended) A computer-implemented method for automatically generating a summary of a resource, the method comprising: 

scraping a web page HTML content data, wherein the web page HTML content data is the referenced resource; 
analyzing at least a portion of the scraped electronic content to determine a context identifier for the electronic content, the context identifier describing subject-matter of the electronic content; 
analyzing content of the referenced resource to determine one or more content identifiers for the resource, the one or more content identifiers describing subject-matter of the referenced resource; and 
in response to the context identifier significantly matching one or more of the content identifiers, generating a summary of the portion of the referenced resource that matches the context identifier.  

2. (Previously Amended) The method of claim 1, wherein the electronic content comprises textual content separate from the reference, and wherein analyzing at least a portion of the electronic content comprises: 	
processing the textual content with a natural language processing algorithm to identify keywords indicative of a topic or context of the textual content; and 
determining the context identifier based on the identified topic or context.  

3. (Previously Amended) The method of claim 1, wherein the content of the resource comprises textual content, and wherein analyzing content of the resource comprises: 
processing the textual content of the resource with a natural language processing algorithm to identify a keyword indicative of a topic or context of the resource; and 
determining the one or more content identifiers based on the identified topic or context of the resource.  

4. (Original) The method of claim 1, wherein generating a summary of the resource comprises: 
comparing the context identifier and the one or more content identifiers; and 
based on a result of the comparison, generating a summary based on a portion of the content of the resource.  

5. (Original) The method of claim 4, wherein each of the one or more content identifiers for the resource is associated with a respective portion of the content of the resource, and wherein generating a summary based on a portion of the content of the resource comprises: 


6. (Previously Amended) The method of claim 5, wherein the one or more content identifiers comprise three or more content identifiers, and wherein generating a summary based on a portion of the content of the resource comprises: 
responsive to identifying that at least three of the content identifiers match a context identifier, generating a summary based on a section of the content of the resource comprising the most portions associated with a content identifier matching a context identifier.  

7. (Original) The method of claim 4, wherein generating a summary based on a portion of the content of the resource comprises: 
responsive to identifying that none of the one or more content identifiers match the context identifier, generating a summary based on a predetermined default selection of the content of the resource.  

8. (Previously Amended) The method of claim 1, further comprising: appending, rendering, and displaying the generated summary to the reference to a resource.  



10. (Original) The method of claim 9, wherein the resource comprises a webpage.  

11. (Original) The method of claim 1, wherein the electronic content comprises one or more messages of a chat or messaging application.  

12. (Previously Amended) The method of claim 1, wherein the electronic content comprises content of an electronic document.  

13. (Currently Amended) A computer program product for automatically generating a summary of a resource, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising: 
scraping electronic content from a current conversation within which is provided a referenced resource, wherein the conversation is scraped beginning from a defined starting point (in time or in number of words); 
a web page HTML content data, wherein the web page HTML content data is the referenced resource; 
analyzing at least a portion of the scraped electronic content 
analyzing content of the referenced resource to determine one or more content identifiers for the resource, the one or more content identifiers describing subject-matter of the referenced resource; and 
in response to the context identifier significantly matching one or more of the content identifiers, generating a summary of the portion of the referenced resource that matches the context identifier.  

14. (Previously Amended) The computer program product of claim 13, wherein the content of the resource comprises textual content, and wherein analyzing content of the resource comprises: 
processing the textual content of the resource with a natural language processing algorithm to identify a keyword indicative of a topic or context of the resource; and 
determining the one or more content identifiers based on the identified topic or context of the resource.  


comparing the context identifier and the one or more content identifiers; and 
based on a result of the comparison, generating a summary based on a portion of the content of the resource.  

16. (Original) The computer program product of claim 14, wherein each of the one or more content identifiers for the resource is associated with a respective portion of the content of the resource, and wherein generating a summary based on a portion of the content of the resource comprises: 
responsive to identifying that a first content identifier of the one or more content identifiers matches a context identifier, generating a summary based on the portion of the content of the resource associated with the first content identifier.  

17. (Previously Amended) The computer program product of claim 16, wherein the one or more content identifiers comprise three or more content identifiers, and wherein generating a summary based on a portion of the content of the resource comprises: 
responsive to identifying that at least three of the content identifiers match a context identifier, generating a summary based on a section of the content of the resource comprising the most portions associated with a content identifier matching a context identifier.  

18. (Currently Amended) A system for automatically generating a summary of a resource, the system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising: 
scraping electronic content from a current conversation within which is provided a referenced resource, wherein the conversation is scraped beginning from a defined starting point (in time or in number of words); 
scraping a  web page HTML content data, wherein the web page HTML content data is the referenced resource; 
performing a first analysis of at least a portion of the scraped electronic content to determine a context identifier for the electronic content, the context identifier describing subject-matter of the electronic content; 
performing a second analysis of a content of the referenced resource to determine one or more content identifiers for the resource, the one or more content identifiers describing subject-matter of the referenced resource; and 


19. (Previously Amended) The system of claim 18, wherein the electronic content comprises textual content separate from the reference, and wherein the first analysis comprises: 
processing the textual content with a natural language processing algorithm to identify a keyword indicative of a topic or context of the textual content; and 
determining the context identifier based on the identified topic or context.  

20. (Previously Amended) The system of claim 18, wherein the content of the resource comprises textual content, and wherein the second analysis comprises: 
performing a second natural language processing of the textual content of the resource with a natural language processing algorithm to identify a keyword indicative of a topic or context of the resource; and 
determining the one or more content identifiers based on the identified topic or context of the resource.   

Allowable Subject Matter
Claims 1-20 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s amendment and arguments filed on 7/29/2021. See MPEP 1302.14(l).
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11/10/2021
/THORNE E WAUGH/Examiner, Art Unit 2457


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457